
	

115 HR 4134 RH: Cecil D. Andrus-White Clouds Wilderness Redesignation Act
U.S. House of Representatives
2017-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		House Calendar No. 127
		115th CONGRESS2d Session
		H. R. 4134
		[Report No. 115–581]
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2017
			Mr. Simpson introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			February 26, 2018
			Referred to the House Calendar and ordered to be printed
		
		A BILL
		To redesignate the White Clouds Wilderness in the Sawtooth and Challis National Forests in the
			 State of Idaho as the Cecil D. Andrus-White Clouds Wilderness in honor of
			 former Idaho Governor and Secretary of the Interior Cecil D. Andrus.
	
	
 1.Short titleThis Act may be cited as the Cecil D. Andrus-White Clouds Wilderness Redesignation Act. 2.Redesignation of White Clouds Wilderness, Sawtooth and Challis National Forests, Idaho (a)RedesignationSection 101(b) of the Sawtooth National Recreation Area and Jerry Peak Wilderness Additions Act (16 U.S.C. 1132 note; 129 Stat. 477) is amended—
 (1)in the subsection heading, by striking White and inserting Cecil D. Andrus-White; and (2)in the text, by striking White the second place it appears and inserting Cecil D. Andrus-White.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the White Clouds Wilderness shall be deemed to be a reference to the Cecil D. Andrus-White Clouds Wilderness.
			
	February 26, 2018Referred to the House Calendar and ordered to be printed
